DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2000-120655 A) in view of Tsutsui (JP 2003-165635 A) and Takagi et al. (US Patent No. 5,697,027).  Note that paragraph numbers referred to below are in reference to the provided English translations of the above mentioned prior art.
Claim 1:  Matsumoto discloses a paper-sheet feeding or conveying roller (Para [0001]), that includes a shaft (1 of Figure 1, Para [0009]); and a bi-layer roller material, which is formed of an inner layer provided on the shaft and an outer layer (as depicted in Figure 1), wherein: the inner layer provided on the shaft is a foamed elastic layer (2 of Figure 1, Para [0010]-[001]), the outer layer provided on the foamed elastic layer is a non-foamed elastic layers (3 of Figure 1, Para [0012]), the foamed elastic layer is formed of a foamed elastic body of silicone-modified EPDM (Para [0013]-[0014], and [0021]), 
	While Matsumoto provides a significant portion of the limitations recited in claim 1, Matsumoto fails to disclose that the non-foamed elastic layer contains EPDM.
	However Tsutsui teaches that it is known in the art to provide a non-foamed layer that includes EPDM (13 of Figure 1a, Para [0018] and [0030]-[0031]) on a foamed layer.
	Therefore it would have been obvious to one of ordinary skill in the art to substitute the material of the non-foamed layer of Matsumoto for the non-foamed material of Tsutsui, because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
	While Matsumoto as modified above by Tstsui provides a significant portion of the limitations recited in claim 1, the combination of Matsumoto and Tstsui fails to disclose that the amount of silicone compound used in the silicone-modified EPDM, with respect to 100 parts by weight of EPDM, is 0.1 parts to 100 parts.
	However Takagi et al. teaches that it is known in the art to form an inner foam elastic layer from silicone-modified EPDM, and further teaches that that the amount of silicone compound used in the silicone-modified EPDM, with respect to 100 parts by weight of EPDM, is 0.1 parts to 100 parts (Col. 4, Lines 30-36 and Col. 5, Lines 16-32).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute the material of the foamed layer of Takagi et al. for the foamed material of Takagi et al., because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of the newly presented grounds for rejection necessitated by applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726